 8DECISIONS OF NATIONAL LABOR RELATIONS BOARDTri-State Building and Construction Trades Council(Backman Sheet Metal Works, Inc.) and SheetMetal Workers Local Union 98, Sheet MetalWorkers International Association, AFL-CIOInternational Brotherhood of Boilermakers, IronShip Builders, Blacksmiths, Forgers & HelpersLocal 105, AFL-CIO and Sheet Metal WorkersLocal Union 98, Sheet Metal Workers Interna-tional Association, AFL-CIOUnited Brotherhood of Carpenters & Joiners ofAmerica, Millwright Local 1519 and SheetMetal Workers Local Union 98, Sheet MetalWorkers International Association, AFL-CIOInternational Association of Bridge, Structural &Ornamental Iron Workers, Local 769, AFL-CIO and Sheet Metal Workers Local Union 98,Sheet Metal Workers International Association,AFL-CIO Cases 9-CC-1169-1, 9-CC-1169-2,9-CC-1169-3, and 9-CC-1169-417 September 1984DECISION AND ORDERBY MEMBERS ZIMMERMAN, HUNTER, ANDDENNISOn 16 June 1983 Administrative Law JudgeNancy M Sherman issued the attached decisionRespondents Tri-State, Iron Workers, Millwrights,and Boilermakers filed exceptions and supportingbriefs and the General Counsel filed a brief in sup-port of the judge's decisionThe National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panelThe Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings,' and1 Respondents Tr State Iron Workers, Boilermakers, and Millwrightshave excepted to some of the judge s credibility findings The Board s established policy is not to overrule an administrative law judge s credibility resolutions unless the clear preponderance of all the relevant evidenceconvinces us that they are incorrect Standard Dry Wall Products, 91NLRB 544 (1950) enfd 188 F 2d 362 (3d Cif 1951) We have carefullyexamined the record and find no basis for reversing the findingsWe agree with the judge s conclusion that Respondent Tri State Buildmg and Construction Trades Council violated Sec 8(b)(4)00(B) of theAct when its agent Blankenship said at a prejob conference that he wasgoing to talk to Pritchard [the neutral general contractor] and see ifthey couldn t get Backman Sheet Metal removed from the project" Although a representative of the neutral employer was not present whenBlankenship s statement was made, the judge found, and we agree that aviolation of Sec 8(b)(4)(10(B) occurred In Iron Workers Local 40 (Spancrete Northeast), 249 NLRB 917, 920 fn 12 (1980), the Board found it wasimmaterial that representatives of the employer were not present when aunion representative threatened to engage in a strike and picket unless thework assignment was changed, on the grounds that a threat made inorder to cause a person to influence an employer to change a work assignment coerces not only the person threatened but also the employerfrom whom the work assignment is sought While that case involved aviolation of Sec 8(b)(4)(10(D), It is relevant to the issue here Blankenship's statement is clearly directed toward the neutral employer and is athreat to exert pressure to remove the primary employer from the job Inconclusions2 and to adopt the recommendedOrderORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge and orders that the Respondents, Tri-StateBuilding and Construction Trades Council, Interna-tional Brotherhood of Boilermakers, Iron ShipBuilders, Blacksmiths, Forgers & Helpers Local105, AFL-CIO, United Brotherhood of Carpenters& Joiners of America, Millwrights Local 1519, andInternational Association of Bridge, Structural &Ornamental Iron Workers, Local 769, AFL-CIO,and their respective officers, agents, and represent-atives, shall take the action set forth in the Orderthis sense, it is a threat of secondary pressure within the meaning of Sec8(b)(4) Further It was made at a prejob conference which the neutralemployer Instructed the primary to hold In these circumstances, the absence of a direct communication of the threat to the neutral, like the absence of the employer s representatives in Spancrete, is not critical to thefinding of unlawful secondary conduct2 Member Dennis does not agree that Tn State Building and Construction Trades Council violated Sec 8(b)(4)(n)(B) when its agent Blankenship said at a prejob confer,nce attended by representatives of BackmanSheet Metal Works, Inc and representatives of the Boilermakers, Millwnghts, and Iron Workers Locals that he was going to talk to Pritchard[the neutral general contractor] and see if they couldn t get BackmanSheet Metal removed from the project Blankenship s threat was notmade to or in the presence of a neutral, was not communicated to a neutral, and was not followed by any action or further threats by Tr' StateThe only person engaged in commerce that Tn State threatened was subcontractor Backman with whom as found by the judge, RespondentLocals had a primary dispute To base an 8(b)(4)(B) violation on thisthreat does not conform "with the dual congressional objectives of preserving the right of labor organizations to bring pressure to bear on offending employers in primary labor disputes and of shielding unoffendingemployers and others from pressures in controversies not their own'NLRB v Denver Building Trades Council, 341 U S 675, 692 (1951)Member Dennis finds that Iron Workers Local 40 (Spancrete Northeast),above, is distinguishable In that case the union directly threatened neutrals•neutrals which had the authority to effect changes in the employer's work assignment•with strike action, and the Board found that sucha secondary threat carried over to the employer By contrast in this caseBlankenship directly threatened only Backman, with which Tri State hada primary dispute Member Dennis would find that such a primary threateven though it may show an intention to violate the Act, does not itselfviolate the Act because It is directed solely to the primary employer and,thus, solely to the primary dispute Accordingly Member Dennis wouldfind that Tri State did not threaten any person engaged in commerce foran object prohibited by Sec 8(b)(4)(n)(B)DECISIONSTATEMENT OF THE CASENANCY M SHERMAN, Administrative Law Judge Thiscase' was heard before me in Ashland, Kentucky, onJuly 27 and 28 and December 16, 1982, pursuant tocharges filed on May 21, 1982, by Sheet Metal WorkersLocal Union 98, Sheet Metal Workers International As-sociation, AFL-CIO (the Sheet Metal Workers) and acomplaint issued on June 14, 1982, and amended on July' The case name was amended at the hearing272 NLRB No 2 TRI-STATE BUILDING TRADES COUNCIL (BACKMAN SHEET METAL)927, 1982 The Respondents named in the complaint areTri-State Building and Construction Trades Council (Tri-State), International Brotherhood of Boilermakers, IronShip Builders, Blacksmiths, Forgers & Helpers Local105, AFL-CIO (the Boilermakers), United Brotherhoodof Carpenters & Joiners of America, Millwright Local1519 (the Millwrights), and International Association ofBridge, Structural & Ornamental Iron Workers, Local769, AFL-CIO (the Iron Workers) At the hearing,Backman Sheet Metal Works, Inc (Backman) was per-mitted to intervene without objectionAll parties stipulated that The Pritchard Corporation(Pritchard) was the general contractor on a constructionjob at South Point, Ohio (the South Point project), forAshland Oil Company (Ashland Oil) All parties alsostipulated that at all times material herein, ContinentalScrew Conveyor Corporation (Continental) has been aparty to a contract with Pritchard to design, construct,and install the bulk dry material handling system at theSouth Point project The complaint alleges that at alltimes material herein, Backman has been a party to acontract with Continental to perform all work connectedwith the construction and installation of a dust collectorand spouting at the South Point project The complaintfurther alleges that at all times material, Respondentshave been engaged in a labor dispute with Backman con-cerning Backman's assignment of work to the SheetMetal Workers, and that at no time material have Re-spondents been engaged in a labor dispute with Pritchardor Continental The complaint alleges that with an objectof forcing or requiring Pritchard and Continental tocease doing business with Backman, Respondent Tri-State violated Section 8(b)(4)(n)(B) of the NationalLabor Relations Act (the Act) by threatening Backmanthat Tri-State would have Pritchard remove Backmanfrom the South Point project if Backman continued toassign work to the sheet metal workers The complaintfurther alleges that, with an object of forcing or requir-ing Pritchard and Continental to cease doing businesswith Backman, Respondents Iron Workers, Boilermak-ers, and Millwrights (a) violated Section 8(b)(4)(11)(B) ofthe Act when the Iron Workers (in the presence of ad-mitted agents of the Boilermakers and Millwrights)threatened Pritchard, Continental, and Backman that theIron Workers would withdraw all employees who weremembers of, or represented by, the Iron Workers fromthe South Point project if Backman were allowed tocontinue on the job and employ members of the SheetMetal Workers, and (b) violated Section 8(b)(4)(i) and(n)(B) by engaging in a work stoppage against Pritchard,Continental, and their respective employers on the SouthPoint project The complaint, as amended, further allegesthat, with an object of forcing or requiring Pritchard andContinental to cease doing business with Backman and inviolation of Section 8(b)(4)(1) and (n)(B) of the Act, Re-spondent Iron Workers assembled at the jobsite a largenumber of employees who were members of and/or rep-resented by it, and physically interfered with theprogress of work by Backman's employeesPosthearing briefs were filed by counsel for the Gener-al Counsel and each of the Respondents The SheetMetal Workers filed a statement in support of the Gener-al Counsel's brief On the basis of the entire record, in-cluding the demeanor of the witnesses, and after dueconsideration of the foregoing briefs and statement, Imake the followingFINDINGS OF FACTI JURISDICTIONPritchard is a Delaware corporation with its mainoffice at Kansas City, Missouri, and has been engaged inbusiness as a general contractor in the building and con-struction industry Continental is a Delaware corporationwith its main office at St Joseph, Missouri, and has beenengaged as a subcontractor in the building and construc-tion industry During the year preceding the issuance ofthe complaint, a representative period, both Pritchardand Continental performed services valued in excess of$50,000 in States other than Missouri Backman is anIowa corporation with its main offices at West DesMoines, Iowa, and has been engaged as a sheet metalcontractor in the building and construction industry Be-tween about September 1981 and about July 1982, theperiod during which Respondents allegedly committedunfair labor practices, Backman had a $600,000 signedletter of intent and purchase order from Continental forthe furnishing and erection of dust filters, piping, andspouting at the South Point project in Ohio As of July27, 1982, Backman's contracts in States other than Iowaexceeded $50,000 I find that Pritchard, Continental, andBackman are each engaged in commerce within themeaning of the Act, and that assertion of jurisdictionover this case will effectuate the policies of the ActRespondents and the Sheet Metal Workers are labororganizations within the meaning of the ActII THE ALLEGED UNFAIR LABOR PRACTICESA BackgroundPritchard, Tri-State, and the parent Internationals ofRespondent locals were parties to a "project agreement,"covering the South Point project, with an effective dateof November 4, 1981, and to remain in effect until thecompletion of the project That contract provided, interaim, that each subcontractor who performed work at thejobsite was to become party to the agreement by signinga letter of assent The "project agreement" further pro-videdArticle X JURISDICTIONAL DISPUTES10 1 The rules and regulations of the Impartial Juris-dictional Disputes Board or its successor boardshall apply10 2 All Contractors shall hold pre-job and mark-upconferences with the Unions to clear up work as-signments in which there is thought to be a differ-ence in opinion Every effort will be made to holdsuch conferences well in advance of actual workperformance The Contractor (or Subcontractor)who has the responsibility for the performanceand installation shall make a specific assignment of 10DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe work in accordance with agreements or deci-sions of record.In the absence of such agreements or decisions ofrecord, it is the employer's responsibility to makethe assignment in accordance with ProceduralRules and Regulations of the Impartial Jurisdic-tional Disputes Board.10.3 In the event a jurisdictional dispute arises afteran assignment has been made, the business agentswill first seek resolution of the dispute on the job.10.4 In the event no resolution is possible, the re-spective International Union and/or Impartial Dis-putes Board procedures shall follow.10.5 When a jurisdictional dispute involves anyunion not a party to the procedures established bythe Impartial Disputes Board and is not finally re-solved by the local Unions, such dispute shall bereferred for resolution to the International Unionswith which the disputing unions are affiliated,who shall attempt to resolve such jurisdictionaldispute. The work shall proceed as assigned bythe Contractor until such time as it may bechanged by a resolution by both disputing unions.On an undisclosed date prior to September 1981,Pritchard and Continental arranged for Continental tofurnish and erect a dust collector system and miscellane-ous conveyors on the South Point project. In September1981, Continental requested Backman to submit a bidcovering Continental's entire subcontract, including thescrew conveyors, the bucket elevators, dust collectors,and the spouting. Backman Vice President Donald M.Swim told Continental that the screw conveyors and thebucket elevators belonged to the Millwrights, and that hecould not quote on the conveyors or the elevators be-cause, when traveling out of town, Backman was notgoing to quote on anything that was not the work of theSheet Metal Workers, the only union with which Back-man had a collective-bargaining agreement.In September or October 1981, Continental issued toBackman a "letter of intent" covering the furnishing anderection of dust filters, piping, and spouting. In late Janu-ary or early February 1982, Continental sent Backman apurchase order telling Backman to proceed with theproject, and also a set of contract documents, including acopy of the project agreement, but not some addenda ac-cepted by Pritchard in November 1981. Continental ad-vised Backman that the project agreement was part ofthe contract documents and should have been signedwhen the contract documents were executed. Backmanorally advised Continental in February or March 1982that Backman saw no problems with the project agree-ment, and would sign it along with the other contractdocuments. For reasons discussed infra, Backman did notsign the project agreement until May 25, 1982,2 and as ofJuly 28, 1982, the second day of the hearing before me,had not signed any contract with Continental. Continen-tal arranged for the performance by other contractors ofall the work covered by Continental's arrangements with2 All dates hereafter are 1982 unless otherwise indicatedPritchard but not by Continental's arrangements withBackman.Pursuant to arrangements made by Tri-State, a Febru-ary 1982 conference regarding the South Point projectwas held between, inter alia, Sheet Metal Worker Inter-national Representative Lincoln Baird, Donald Brans-come (business agent of Local 98 of the Sheet MetalWorkers), International Representative Charles (Bo)Chambers, and an unidentified Pritchard representative.Citing an alleged agreement between the Sheet MetalWorkers and the Boilermakers, Baird claimed the sheetmetal work on the installation of the dust filters andspouting. Chambers said that "we wasn't going to liveby" the alleged agreement between the two unions.3Tr-State's members include Sheet Metal WorkersLocal 98 (the Charging Party) and all three RespondentLocals.4 On April 28, Pritchard's construction manager,Walter Hughes advised Backman Vice President Swimand Backman Field Superintendent Jerry Ferris to ar-range with Douglas Blankenship, who had been an iron-worker by trade, for a prejob conference. Blankenship isTr-State's business manager, compliance secretary, andtreasurer; and is admittedly Tr-State's agent. During aconference with Blankenship later that day, Swim inac-curately stated that he had executed the letter of assent.Blankenship said that the Sheet Metal Workers had notsigned the project agreement, and that no prejob confer-ence could be held until the Sheet Metal Workers signedthat agreement. About April 29, Branscome signed thisagreement "under protest." Branscome credibly testifiedthat this notation did not mean that the Sheet MetalWorkers would not live up to the project agreement, butmeant merely that the Sheet Metal Workers wanted toget its own grievance procedure in the project agree-ment according to the Sheet Metal Workers own con-tract.B. The May 7 Prejob Conference; Alleged UnlawfulThreat by Respondent Tri-StateOn May 7, Blankenship acted as chairman over aprejob conference set up at Backman's request and at-tended by, inter alia, Backman Vice President Swim,Backman Field Superintendent Ferris, Sheet MetalWorkers Business Agent Branscome, Sheet Metal Work-ers business manager/financial secretary Richard M.Johnson, Iron Workers Business Agent Ellis D. Harmon(admittedly an agent of Respondent Iron Workers), Mill-wright Business Agent Howard W. Crabtree (admittedlyan agent of Respondent Millwrights), Boilermakers Busi-ness Agent Arthur Ronald Maupin (admittedly an agentof Respondent Boilermakers),3 and representatives of3 This finding is based on Branscome's testimony I have disregardedBaird's somewhat different version of Chambers' remarks, in view ofBaird's presence in the hearing room during Branscome's testimony not-withstanding a sequestration order. See infra fn 26. No other witnessestestified about this February conference4 Both Branscome and Blankenship testified that the Charging Party isa member of Tn-State I conclude that the opening statement of Tr-State's counsel was mistaken in asserting otherwise.5 The complaint alleges, and the answers admit, that Don Maupm isthe Boilermakers business agent and agent No response has been re-Continued TRI-STATE BUILDING TRADES COUNCIL (BACKMAN SHEET METAL)11various other unions So far as the record shows, noPritchard representative attended this conference Likemost other prejob conferences conducted by Tri-State,which had no meeting hall of its own, this conferencewas held at the Iron Workers' union hallBlankenship's minutes of that meeting aver that Back-man stated its work to be pneumatic dust collecting andspouting, and an intention to employ only Sheet MetalWorkers for that work Various unions which are notparties to the instant proceeding claimed certain parts ofBackman's work Swim accepted these claims At Crab-tree's request, Swim brought in the drawings and blue-prints for the job, and spread them out on a table behindhim on the podium, where they were inspected by vari-ous union representatives 6 The Iron Workers claimed allstructural and miscellaneous steel, and the rigging andunloading of all mechanical equipment The Millwrightsclaimed certain fans and chutes The Boilermakersclaimed some or all of the work in the dust collectorsystem The foregoing claims did not overlap in any re-spect The Sheet Metal Workers claimed all the forego-ing work also claimed by the Iron Workers, the Mill-wrights, and the Boilermakers, and Swim stated thatBackman intended to award such work to the SheetMetal Workers Crabtree told the meeting in general,and Blankenship in particular, that Crabtree felt Section10 1 and 10 2 of the project agreement (supra, part II, A)had been ignored or overlooked Crabtree asked Blan-kenship to inform Pritchard that Backman was ignoringsuch provisions 7 Blankenship said that he was going to"talk to Pritchard and see if they couldn't get BackmanSheet Metal removed from the project" The May 7meeting was no more disorderly and boisterous than theusual prejob conference 8My findings as to the events at the May 7 meeting arebased on a composite of credible parts of the testimonyof Swim, Ferris, Branscome, Lynkis Jackson, RobertHall, Games, Maupin, Cooper, Crabtree, and EllisHarmon My findings as to Blankenship's remarks abouttalking to Pritchard are based on Ferris' testimony whichas to this matter, I regard as more reliable than Swim'sversion ("he was going to make a recommendation to thePritchard Company that Backman Sheet Metal not be al-lowed on the job because they were in violation of Arti-cle 10 of the jobsite agreement"), or Branscome's version("the decisions on the disputes will be straightened outbefore Backman Sheet Metal goes to work") For de-meanor reasons, I do not credit the denials of Blanken-ship (see infra fn 38 and attached text), Crabtree,ceived to my April 8 1983 letter to all counsel that I would assume DonMaupin to be the same person as Arthur Ronald Maupin unless otherwiseadvised6 Branscome testified, without corroboration, that someone threw theblueprints on the floor For demeanor reasons, I credit the testimony ofCrabtree Ellis Harmon, and James A Cooper (business agent and financial secretary of Carpenters Local 437 a sister local of Respondent Millwnghts) that the blueprints remained on the table at all times7 My findings in these two sentences are based on Blankenship's minutes and on the uncontradicted testimony of Branscome, BlankenshipMaupin, Frank Games (assistant business manager of Local Union 317IBEW), and Crabtree8 This finding is based on the testimony of Swim, Ferns, BlankenshipGarner, Crabtree, and Harmon For demeanor reasons, I do not acceptBranscome's testimony otherwiseGames, Maupin, Harmon, Cooper, Jackson (a field rep-resentative for Laborers' Local 83), or Robert Hall (busi-ness agent for Teamsters Local 505) In this connection,I note Jackson's testimony that he could not rememberwhether or not Blankenship said anything about Back-man's not going on or being removed from the job, andthat he did not recall whether anyone made any recom-mendation about what action to take regarding Backman,"It's been so long ago" Moreover, Jackson testified thatthe question came up as to whether Backman had signedthe project agreement, although nobody else so testifiedand Blankenship testified that until a date after this meet-ing, he thought Backman had signed it Further, I notethat Hall testified, contrary to all other witnesses whowere asked about the matter, that nobody claimed thatanyone was violating the project agreement 9 In connec-tion with Games' testimony that he did not "recall" anyaction recommended to be taken, I note his testimonythat a statement was made that Pritchard would be in-formed that Backman was in violation of article 10 Fordemeanor reasons, and because of Backman's repeatedsubsequent efforts to perform work at the jobsite withthe same craft (the Sheet Metal Workers) to which Back-man awarded the work on May 7, I do not credit Blan-kenship's or Maupin's testimony, or the testimony ofCrabtree (withdrawn on cross-examination), that Swimsaid he might have to give up the South Point contractbecause of his agreement with the Sheet Metal Work-ers," or Ellis Harmon's testimony that after the confer-ence broke up, Swim said that he might have to back offthe job Rather, I credit Swim's denialC Events Between the May 7 Prejob Conference andthe May 17 Prejob ConferenceSwim and Ferris had begun on April 28 to set upBackman's jobsite trailer and arrange for electric andtelephone hookups Two sheet metal workers were hiredby Backman on Friday, May 7, when two truckloads ofmaterials were supposed to be on the jobsite No materi-als showed up until Monday, May 10 That day, Back-man began working on the project with Ferris (amember of Local 45 of the Sheet Metal Workers) andtwo employees who were members of and referred bySheet Metal Worker Local 98•William H Grosvenor(also referred to in the record as "Red," who was theSheet Metal Workers' steward on the job) and RussellGothard (also referred to in the record as "Rusty") Onthat day, they unloaded a dust filter from a truck whichcame in that day Randy Childers (also referred to in therecord as "Chili"), who was the Boilermaker job stewardfor Pritchard, asked Ferris whether Backman was goingto use any Boilermakers on the unloading of that equip-ment Ferris said no, that Backman was going to use9 Blankenship's minutes of the meeting state, `The general contractorwill be notified that this contractor [Backman] is ignoring Article 10 ofthe Agreementi° The minutes of the May 17 prejob conference attributed such aremark to Swim during the May 7 conference However, the May 7 minutes do not refer thereto, the minutes are prepared by Blankenship, Johnson s letter of about June 8 to Blankenship denies such an incident, and(so far as the record shows) Backman did not receive a copy of the May17 minutes 12DECISIONS OF NATIONAL LABOR RELATIONS BOARDsheet metal workers ii On either that day or the follow-ing day, May 11, Ferris made similar statements to Mill-wright steward Allen Haines Also on May 10 Pritchardemployee Clyde Harmon, who was the Iron Workerssteward on that job, approached Sheet Metal Workersteward Grosvenor and said that if Backman neededironworkers to take care of the supporting structuralsteel, all it had to do was to call the hall Grosvenor re-plied that the sheet metal workers were going to do allthe work on Backman's subcontract Harmon said thatithis was "not rightClyde Harmon then reported to Pritchard Construc-tion Manager Hughes that Backman wanted to do workwhich included the supporting structural steel (allegedlybelonging to the Iron Workers) and the bag collectorsand dust collectors (allegedly belonging to the Boiler-makers), in violation of the project agreement Hughessaid that he would call the Iron Workers business agent(who was Ellis Harmon, Clyde's brother) and straightenthe problem out Clyde Harmon also telephoned hisbrother, Ellis, that sheet metal workers were erectingstructural steel and erecting a channel frame About thissame time, Hughes asked Backman to call Continental totalk with the local unions to try to resolve the problemof the work under discussion Also at about this sametime, Tri-State Business Manager Blankenship advisedHughes that the Iron Workers, the Boilermakers, and theMillwrights felt that Backman was violating article 10 ofthe project agreement by circumventing and not makingassignments according to national and local agreements,and that the Millwrights had asked Blankenship to soinform PritchardMeanwhile, on May 11 Ferris, Grosvenor, and Goth-ard came to the South Point jobsite and unloaded an-other truck While they were working, Boilermakerssteward Childers again asked Ferris whether Backmanwas going to use any boilermakers on the unloading ofthat equipment, and Ferris again told him that Backmanwas going to use sheet metal workers only Also on May11 Ironworkers steward Clyde Harmon approachedFerris and asked whether Backman's sheet metal workerswere going to do all that work Ferris said yes Harmonsaid that part of the work belonged to the Iron WorkersFerris said that sheet metal workers had always done itin the past Harmon said, "[W]ell, we'll see " Later thatsame day, Pritchard Construction Manager Hughes cameover to Ferris and told him that by the time Backman'ssheet metal workers got the equipment removed fromthe truck, they were going to have to quit working be-cause he was having problems with the other crafts onthe job owing to the work that the sheet metal workerswere performing 12 Pritchard directly employed about700 employees on that project, all of them furnishedthrough building trades unions which included Respond-I1 As previously noted, during the May 7 prejob conference the Boilermakers had claimed some or all of the work in the dust collectorsystem12 This finding is based on Ferris testimony, which was not receivedto show that Hughes was in fact having such problems with other craftsSuch testimony is, however, receivable to show Hughes motive forasking Backman to leave Rule 803(3) of the Federal Rules of Evidenceent locals Also on the job were about 10 subcontractorswho were required to sign the project agreementOn the following day, May 12, Ferris, Grosvenor, andGothard returned to the jobsite to go to work PritchardConstruction Manager Hughes told them that they werenot able to work because of the dispute 13 Backman'spersonnel then picked up and left Ferris Grosvenor, andGothard went to the gate at the jobsite to check in onThursday, May 13, and Friday, May 14 The guardscalled into Pritchard's office, and then told Backman'spersonnel that they were not allowed on the jobsiteMeanwhile, by telegram to the Sheet Metal WorkersInternational Association (SMWIA) dated May 12, Busi-ness Manager Johnson of Sheet Metal Workers Local 98asserted that at a prejob conference, Backman had as-signed the dust collector and spouting to the Sheet MetalWorkers The telegram further alleged that on May 12Pritchard had stopped Backman's sheet metal workersfrom working because of claims by the Millwrights, theBoilermakers, and the Iron Workers The telegram wenton to state that Pritchard and Tri-State would not allowBackman's sheet metal workers to return until after asecond prejob conference The telegram requested"international assistance" By telegram, also dated May12, to Dale Witcraft, the chairman of the Impartial Juris-dictional Disputes Board, SMWIA President Edward JCarlough quoted the foregoing telegram from Local 98and then stated "Request the contractor be directed toproceed with the job in accordance with the assignment,that the respective general presidents be requested todirect their local unions and officials to stop any furtherinterference with the work assignment by Backmanand to process any dispute they may have in accordancewith procedures of the plan" By letter to Pritchard andBackman dated May 13, with copies of Carlough's tele-gram attached, Witcraft stated, in partIf the information contained therein is accurate,such action constitutes a violation of the ProceduralRules of the Impartial Jurisdictional DisputesBoard Contractor responsible for the work is di-rected to proceed immediately with the disputedwork in accordance with the original assignmentIt is a violation of the Procedural Rules for a con-tractor who has made a specific assignment of workto change such assignment unless there is agreementbetween the trades involved or a directive from the[Impartial Jurisdictional Disputes] BoardWitcraft sent copies of his letter and Carlough's tele-gram to, inter alio, Carlough and the parent Internation-als of the Boilermakers, the Millwrights, and the IronWorkersD The May 17 Prejob Conference, Alleged UnlawfulThreat by Ellis HarmomPritchard Construction Manager Hughes arranged fora second prejob conference and asked Tri-State Business13 These findings are based on Ferris testimony, which was not received to show that there was in fact a dispute But see supra fn 12 TRI-STATE BUILDING TRADES COUNCIL (BACKMAN SHEET METAL)13Agent Blankenship to send out notifications of that meet-ing On May 11, Blankenship did so by means of a letterwhich stated, inter alia, "This has been rescheduled torectify existing problems on the job." Pritchard askedBackman to attend that meeting, which was held on May17 at the Iron Workers' union hall.This second conference was attended by, inter alia,Tri-State Busines Manager Blankenship (who acted aschairman), Iron Workers Business Agent Ellis Harmon,Millwrights Business Agent Crabtree, Sheet Metal Work-ers Business Agents Branscome and Johnson, SheetMetal Workers International Representative LincolnBaird, Backman Vice President Swim, Pritchard "laborrelations man" Jack McDonald, Boilermaker AssistantBusiness Manager Wayne Adkins, and Boilermaker Busi-ness Agent Maupin." All four of these unions claimed atleast essentially the same work which they had claimedat the May 7 prejob conference. As previously noted, theIron Workers claim, which it reiterated at the May 17meeting, included the structural steel, which was alsoclaimed by the Sheet Metal Workers but not the Mill-wrights or the Boilermakers. Swim stated that Backmanwas assigning to the Sheet Metal Workers the same work(including the structural steel work) which Backman hadassigned it at the first prejob conference. Iron WorkersBusiness Agent Harmon got up and said that the SheetMetal Workers had better not be installing any of thestructural steel. Sheet Metal Workers International Rep-resentative Baird got up and started to argue with IronWorker Business Agent Harmon about the jurisdiction ofthe Iron Workers and the Sheet Metal Workers. This ar-gument ended by Harmon's statement to the whole hall,in a loud and boisterous manner, that if the Sheet MetalWorkers installed one piece of structural steel, there wasnot going to be one ironworker on that project the nextmorning Then, Harmon went to the door of the meetinghall, pointed his finger at Pritchard Representative JackMcDonald, and said, again in a loud and boisterousmanner, "Mr. Pritchard, I'm going to tell you one thing.If those sheet metal workers touch one piece of my sup-port steel there won't be any ironworkers on the job to-morrow morning."15 Then, Harmon walked out thedoor. About this same time, at 11:35 a.m., Blankenshipsaid, "I adjourn the meeting. I can see that we're notgetting anywhere here." Then walked out of the meet-ing. Crabtree, Maupin, and Adkins were in the hall whenHarmon made these statements about not having anyironworkers on the job," and did not disavow suchstatements.14 My finding that Maupin was present is based on the fact thatMaui= was the first signatory of a letter to Sheet Metal Workers Busi-ness Manager Johnson which repeatedly stated that "I" recalled certainevents at the May 17 meeting Moreover, Swim and Branscome testified,although rather uncertainly, that Maupin was present In view of Mau-piri's letter and for demeanor reasons, I do not accept Maupin's testimonythat he was not there Although his name does not appear on the sign-insheet, neither does the name of Baird, who was undisputedly presentBlankenship testified that a "lot of people" do not sign the registrationsheetis As discussed infra, a number of Ironworkers employed by Pritchardwere working on the South Point job16 This finding is based on Swim's and Branscome's testimony and theconsiderations summarized supra fn 14 For demeanor reasons, I do notAfter Harmon left the meeting, McDonald said that hewas going to get out and talk to "these people" andresume the meeting for purposes of resolving the dispute.Inferentially, during this conference, Harmon toldMcDonald that Backman's action constituted "a flagrantviolation" of Section 10.1 and 10.2 of the project agree-ment, and "that should be corrected under any and allcircumstances . . . or . . . we should strongly considerthe cancellation of that agreement."" After a 5-minuteabsence from the meeting hall, McDonald returned andsaid to Backman Vice President Swim, in the presence ofJohnson, Branscome and, perhaps, Baird, that McDonaldhad had no luck trying to convince "the people" thatthey should come back in, and that "they" only told himthat "they" were going to cancel the jobsite agreementand McDonald would be seeing "their" lawyers." Bythis time, Crabtree and Maupin were no longer around;the record fails to show where Adkins was.My findings as to the events at the May 17 meetingare based on credible parts of the testimony of Swim,Branscome, Blankenship, Ellis Harmon, and Crabtree.My findings as to Harmon's remarks about not havingany ironworkers on the job are based on Swim's andBranscome's testimony. Although Harmon deniedmaking such remarks, he did testify to the belief that theironworkers were clearly entitled to the structural steelwork; testified that he told Swim and McDonald thatBackman's action constituted as to the project agreementa "flagrant violation" which, if not corrected, stronglyindicated that the project agreement should be canceled;testified that Harmon took "strong exception" to Baird's"intervening" in the matter; and further testified thatduring his May 17 "lively discussion" with Baird aboutthe Ironworkers' "legitimate claim" to the structuralsteel work, "a bit of candid language" was used. I con-clude that this "candid language" included the remarkstestified to by Swim and Branscome. For demeanor rea-sons, I do not accept Harmon's testimony that Baird toldeveryone present who was going to do the work, andsaid that he was not going to give the other unions a"damned nickel's worth." Rather, I credit Swim's denial.On May 17 (see infra fn. 20), Hughes checked hisrecords and found that he had no Backman-signed copyof the project agreement. 19 Later that same day (seeinfra fn. 20), Hughes tried to get hold of Backman VicePresident Swim, but he was not in his office. Later thatsame day, Hughes telephoned Pritchard's main office inKansas City, Missouri, to see if Backman had mailed asigned copy of the project agreement to that office. Thatoffice had no copy. Later that same day, after the prejobaccept Crabtree's denial Adkins, who is no longer a Boilermakers repre-sentative, did not testify17 This finding is based on Harmon's undisputed testimony18 My finding in this sentence is based on Swim's testimony, whichwas not received to show the contents of the conversation betweenMcDonald and "the people," but was received only to show the contentsof McDonald's report to Swim Blankenship denied any conversationwith McDonald on this occasion. McDonald did not testify16 Hughes testified that he made this discovery when making a routinecheck of his records He did not deny having received complaints fromClyde Harmon and Blankenship about Backman's work assignments in al-leged violation of the project agreement 14DECISIONS OF NATIONAL LABOR RELATIONS BOARDconference that day, Hughes telephoned Blankenship,who said he had no copy either 20 Blankenship testifiedthat a subcontractor who has not signed a project agree-ment is not "allowed" on the projectE The Alleged May 18-19 Work StoppageFerris, Grosvenor, and Gothard returned to the jobsiteon Monday, May 17, and worked a full day that dayThey resumed work at the jobsite on the following day,May 18 That day, Ferns was approached by Boiler-maker steward Childers, Millwrights steward Haines,and Iron Workers assistant steward Orville Richen-bauer 21 They asked Ferns if Backman's personnel weregoing to keep on working He said yes Inferentiallythereafter and before 11 a m, Ferns telephoned Pritch-ard Construction Manager Hughes and said that a lot ofpeople were standing around preventing him from doinghis work Hughes sent one of Pritchard's field superin-tendents to investigate the matterPritchard maintains for its own employees, and for theemployees of subcontractors who so desire, a timekeep-ing area outside the project gate and near the employeeparking lot Each employee has a number which appar-ently appears on a brass token When an employee re-ports to work, the timekeeper gives him the appropriatetoken ("gives out the brass") When an employee leavesthe job, he returns the token to the timekeeper ("dropshis brass") The area where the brass tokens are distribut-ed and returned is called the "brass alley" or "clockalley" Pritchard provides bus transportation for its em-ployees between the employee parking lot and the em-ployees' work area Buses leave the parking lot 15 min-utes before the scheduled start of work, and return theemployees to the parking lot by quitting time Employ-ees are paid until they reach the parking lot via Pritch-ard's bus but, inferentially, are not paid for the period be-tween the time they "pick up their brass" and the timethey actually start to work 22At an undisclosed hour before 11 a m on May 18,Pntchard's timekeeper advised Hughes that a lot ofpeople wanted to go home Hughes told the timekeeperto get a bus and take them to the gate At the beginningof the working day that morning, 43 members of Re-spondent Iron Workers and 4 members of RespondentMillwrights had reported to work for Pritchard All 47of these ironworkers and millwrights "dropped theirbrass" at 11 a m Inferentially thereafter, the field super-intendent, whom Hughes had sent to the jobsite, report-ed to him that the area was clear Pritchard had no dis-pute with either the Iron Workers or the Millwrights(see infra fn 29) At the beginning of that day, 434 em-ployees had reported to work at the project, 310 ofwhom (including 11 boilermakers) worked for Pritchard20 My finding as to the date and hour of this conversation is based onBlankenship's testimony Hughes was testimonially uncertain as to whether the earlier events described in this paragraph occurred on May 17 or18 Because of his testimony that such events preceded his conversationwith Blankenship, I infer that all of them occurred on May 172i Iron Workers steward Clyde Harmon was not working on the jobthat day22 See addendum II of the project agreementand 124 of whom worked for various subcontractors (in-cluding Backman)Ellis Harmon testified without objection that, at an un-disclosed hour on May 18 the Iron Workers secretarytold him that acting steward Richenbauer had tele-phoned the secretary that there had been some kind ofwork stoppage around noontime on May 18, and that"the ironworkers were disgruntled and that there hadbeen•because of the situation on the job, there was a lotof quarreling going on among the ironworkers, andthey as well as other crafts, just walked off the jobEllis Harmon further testified that on the evening ofMay 18 he telephoned Richenbauer and told him tomeet Ellis Harmon in the employee parking lot at 7 15a m the following day, May 19 On May 19, EllisHarmon came to the jobsite about 7 15 a m (accordingto his testimony) or some time between 7 45 and 9 a m(according to Hughes) Harmon credibly testified thatRichenbauer met him at the parking lot when Harmonarrived Harmon testified without corroboration thatwhen he arrived, he told the few ironworkers who hadalready arrived (inferentially, his testimony in this re-spect included Richenbauer) that "we have to go back towork this morning" Harmon further testified that noneof these particular ironworkers reported to work at 8a m, the usual starting hour When Hughes came to thejobsite, he noticed "quite a few people" standing aroundthe "clock alley" without "picking up their brass" andgoing to work A few minutes after Hughes' arrival, heand Harmon had a discussion, whose substance is dis-cussed infra part II, I, 3 After this discussion, Harmon,at Hughes' suggestion, accompanied Hughes to his officeand used the telephone Whom he called and what hesaid are discussed infra part II, I, 3 Pntchard's superin-tendent then drove Harmon back to the parking lotWhen Millwright Business Agent Crabtree reached hisoffice on the morning of May 19, he found waiting forhim two or three millwrights who had walked off thejob on May 18 Crabtree testified that he learned fromthem for the first time about the May 18 work stoppage,and that he gave them a "general rip-rearing" and toldthem "to get their hind-end back to the job and get inthere quick" Crabtree testified that this conversation oc-curred about 8 a m, and that his office is about a quarterof a mile from the jobsite Pritchard's records show that3 millwrights and 1 millwright foreman reported to workon May 18, that all 4 clocked out at 11 a m, that 1 ofthese 4 (clock number 324) did not work at all on May19, and that the remaining 3 did not report to work until9 30 a m on May 19 These records contain no entry inthe "steward" column for millwrights, and fail to showwhether No 324 was steward Haines or one of the otherjourneymen Crabtree testified that "I don't think thesteward ever left the job " In view of Pntchard's recordsand Crabtree's testimony that he was not at the jobsiteon May 18 or 19, I infer that steward Haines participatedin the walkout on May 18, at least, did not come toCrabtree's office on May 19, and either failed to work atall on that day or did not clock in until 9 30 a mNo boilermakers walked off the job on May 18Boilermaker Business Manager Maupin testified that on TRI-STATE BUILDING TRADES COUNCIL (BACKMAN SHEET METAL)15May 18 Assistant Business Manager Ron Powell told himthat (1) the Boilermakers steward (inferentially, Childers)had telephoned that some of the crafts were leaving thejob, (2) Powell had told the steward to tell the men tostay on the job, and (3) the steward had said, "Okay, I'llget word to them" Maupin's testimony was not receivedto show what the conversation was between Powell andthe steward Maupin further testified that he told Powellto be at the job on the morning of May 19 and "If thereare any problems, take our people to work" Maupinwent on to testify without objection that Powell later re-ported that he had arrived at the parking lot at "startingtime", that as far as Maupin knew, Powell "took [theboilermakers] right in, and that Powell followed Mau-pin's instructions Maupin admittedly based all his testi-mony in the foregoing sentence on what Powell toldhim Powell and Childers did not testify Ellis Harmoncredibly testified that he saw no Boilermakers representa-tive on the job on May 19Ellis Harmon testified that on May 19, he returned tothe parking lot shortly before 9 a m (but see infra partII, I, 3) and assembled the ironworkers He further testi-fied that he noticed that a substantial number of employ-ees in other crafts (including boilermakers and mill-wrights) were also in the parking lot 23 Still accordingto Harmon, someone named Emmett Huff (otherwise un-identified in the record) said that "Howard" (inferential-ly, Millwrights Business Agent Howard Crabtree) had"instructed his people" to go to work Harmon testifiedthat he told the ironworkers to go through the clockalley, clock in, and return to work immediately Harmonfurther testified that on learning that Crabtree had toldthe millwrights to go to work, Harmon told them to geton the bus Harmon went on to testify that there was "alittle lapse of time" before a timekeeper could be foundand the employees in the parking lot could go throughthe "clock alley" Three millwrights, 25 ironworkers,and 6 boilermakers worked for Pritchard on May 19Except for 1 ironworker and 1 boilermaker, none ofthese 34 employees reported to work until 9 30 a mAt an undisclosed hour on the morning of May 19,Pritchard Construction Manager Hughes told BackmanSuperintendent Ferris that he and Backman's sheet metalworkers would have to stop working "because of thecrafts' leaving the jobsite," and asked Ferris to stopworking 24 Ferris said that he was going to finish out theday Shortly after that, Jack McDonald, a "labor rela-tions man" for Pritchard, telephoned Ferris and said thatif Backman's personnel did not stop working at that time,McDonald was going to have the "security people" putthem off the jobsite Then, Earl Dimmick, Pritchard's"vice president, construction," got on the line He askedwhether Backman would stop working Ferris said noDimmick said that, if that was the case, "we are going tohave security put you off the site" About a half hourlater, between 11 30 a m and noon, McDonald, Hughes,Dimmick, and two people from Ashland Oil escorted the22 Between 19 and 28 millwnghts worked on the project They wereemployed by four different contractors, including Pritchard24 This finding is based on Ferns testimony, which was not receivedto show what, if anything, ' the crafts' did on that day See, however,supra fn 12Backman personnel off the job The guards were toldnot to let them back inBlankenship was out of town between May 18 and 25On May 25, when he returned to his office, Hughes andDimmick advised him by telephone that they had had aproblem on the job, and had removed Backman for"trespassing" Blankenship testified that they describedthe "problem" as Backman's failure to sign the projectagreement Blankenship testified that he learned on thatsame day about the work stoppage the previous week,but did not discuss with Tr-State's affiliated locals,which with Tri-State were bound by the no-strikeclauses in the project agreement, that the locals' mem-bers should not be striking or walking off the job overjurisdictional disputesHughes testified that Pritchard removed Backmanfrom the project on May 19 because Backman had notsigned "the letter of intent to the project agreementBackman's sheet metal personnel advised Backman thatPritchard had asked them to leave the jobsite becauseBackman had not signed the project agreement and,therefore, was in violation of the project agreementBackman had not signed the project agreement becauseBackman had forgotten that it was part of the total con-tract documents from Continental which Backman had inits possession but which had not been executed On May25, Backman met with Pritchard RepresentativesMcDonald and Dimmick and with two representatives ofContinental Continental told Backman that Pritchardwanted Backman to sign the project agreement beforebeing allowed back on the South Point job, and request-ed Backman to sign that agreement That same day,Backman did so However, until after the June 15 prejobconference (see infra), Hughes continued his practice,which he had begun upon Backman's May 19 exclusionfrom the South Point job, of responding to Backman Su-perintendent Ferris' daily requests for admission bysaying, "Not until you settle the dispute" Moreover, byletter to Witcraft dated June 7, about 2 weeks afterBackman had executed the project agreement pursuantto Continental's request and in Dimmick's presence,Dimmick stated, inter aim, that Backman "was ejectedbecause of their failure or refusal to sign our projectagreement" On an undisclosed date prior to June 9,Pritchard asked Backman to conduct another prejob con-ference after signing the project agreement In order tosettle the dispute and get back on the job, Backman re-quested Respondents that such a third conference beheld As to the Boilermakers, at least, that request wasdated June 9, and stated, inter aim, that Backman hadsigned the project agreement By letter to Witcraft datedJune 14, with courtesy copies to Backman, inter aim,SWIU president Carlough disputed an allegation in Dim-mick's June 7 letter to Witcraft that Pritchard was not amember of the Plan for Settlement of Jurisdictional Dis-putes in the Building and Construction Industry Car-lough relied on Dimmick's execution of the projectagreement•specifically, article X, section 10 I (see suprapart II, A) 16DECISIONS OF NATIONAL LABOR RELATIONS BOARDF. The June 15 Prejob ConferenceThe third prejob conference was held on June 15 at aSouth Point hotel. Those present included, inter aim,Backman Vice President Swim and Tri-State BusinessAgent Blankenship (who acted as cochairmen), BackmanRepresentative James Backman, Backman Field Superin-tendent Ferris, Sheet Metal Workers International Rep-resentative Baird, Sheet Metal Workers Business AgentBranscome, Iron Workers Business Agent Ellis Harmon,Boilermakers Business Agent Maupin, and MillwrightsBusiness Representative Crabtree. The Sheet MetalWorkers, the Iron Workers, the Millwrights, and theBoilermakers made at least essentially the same workclaims which they had advanced during the previousprejob conferences. Swim again awarded all this work soclaimed to the Sheet Metal Workers.25 Harmon, Crab-tree, and Maupin all stated that they believed Backmanto be in violation of the project agreement.Immediately after the meeting broke up, Iron WorkersBusiness Agent Ellis Harmon told Sheet Metal WorkersInternational Representative Baird, who was either in thedoorway between the meeting room and the lobby or inthe lobby just outside the doorway, that if the sheetmetal workers were going to do that job, there would beno ironworkers on that job. At this point, BoilermakersBusiness Agent Maupin stepped up and said that he, too,was going to make "damn sure" that the sheet metalworkers did not do the work assigned Baird replied thathe had Backman "in my pocket the same as you've gotsome of yours." Maupin said, "I also have captive con-tractors, and I'll get you down the road."My findings in the foregoing paragraph are based on acomposite of credible parts of the testimony of Ferris,Baird, Harmon, and Maupm. Ferris, Baird, and Harmonall testified that Baird and Harmon had a conversation,although each of these witnesses gave a different versionof what was said. In crediting Ferris' version, I amaware of his testimony (uncorroborated by Baird andHarmon) that among those present during this Baird-Harmon conversation was Branscome, who testified thatto his knowledge, nothing occurred after the meetingBecause the breakup of the meeting necessarily entailedmovement between the meeting hall and the lobby by anumber of people, during which there were likely anumber of different conversations, I conclude that Ferriswas mistaken in believing that Branscome was in a posi-tion to overhear this particular conversation.26 For de-meanor reasons, I do not credit Baird's version of hisconversation with Harmon, during which Harmon alleg-edly told him that he had best get his men off the job25 Maupin testified that Baird said something to the effect that hewould tell Backman how to make the assignments For demeanor rea-sons, I accept Swim's dental26 1 am unclear whether Baird's testimony about this conversation wasIncluded in the Millwrights' hearing motion (not renewed in its brief) tostrike Baird's testimony "about the June 15th prejob meeting" on theground that he was present during Branscome's testimony notwithstand-ing the Issuance of a sequestration order This motion by the Millwrightsis granted with respect to Baird's exceedingly sketchy testimony aboutthe meeting proper, but several other witnesses testified about suchevents I adhere to my hearing action in denying, to the extent that Bairdtestified about events not testified to by Branscome, Respondent's motionto strike Baird's testimony in its entiretybefore somebody got hurt and Baird allegedly repliedthat he could not; rather, I credit Harmon's denial. Alsofor demeanor reasons, I do not credit Baird's testimony,inconsistent with Maupin's testimony, that Baird de-scribed an alleged disclaimer of the work by Boilermak-ers International Representative Chambers in February;Maupin's testimony, inconsistent with Branscome's testi-mony regarding the February Chambers-Baird discussion(see supra fn. 3), that Baird said the Sheet Metal Work-ers were going to do the work regardless of what the In-ternationals' agreement said, "We went through thisbefore"; Maupin's denial that he threatened Baird that ifthe Sheet Metal Workers attempted to do the work as-signed to them by Backman, the Boilermakers would dosomething to prevent them from doing the work; Har-mon's denial of the remarks credibly attributed to him byFerris; or Harmon's testimony that his conversation withBaird consisted essentially of requests by Harmon topermit local settlement of disputes between the SheetMetal Workers and the Iron Workers. The complaintdoes not allege that any remarks made on June 15 violat-ed the Act.Shortly after this June 15 prejob conference, Maupinsent a telegram to the Boilermaker International, request-ing it to contact the Sheet Metal Workers Internationaland get two International representatives to the jobsite totry and settle the dispute about who would be assignedthe bag house and the related duct work.G. The June 16 IncidentAfter May 19, Hughes excluded Backman from the jobuntil June 16. Inferentially about June 15, Backman'soffice told Ferris to return to the job on June 16. At 8a.m that day, Backman personnel Ferris, Grosvenor, andGotharcl drove through the gate and into the jobsite;went back to Backman's trailer; unlocked it; took outtheir ladders, carried them over to the dust filter, wherethey intended to work; strung out an extension cord, andpaused to await the arrival of a cherry picker. At thispoint, Pritchard's ironworkers (identifiable by their greenhard hats), and a millwright employed by a subcontrac-tor, began to gather in the area Ferris thereupon walkedover to Pritchard's trailer to talk to Pritchard Construc-tion Manager HughesAfter Ferris had headed for Pritchard's trailer, SheetMetal Workers steward Grosvenor was approached byIron Workers steward Clyde Harmon, an unidentifiedPritchard foreman, and Pritchard ironworker foremanBilly E. Hager, who is a member of Respondent IronWorkers. Clyde Harmon admittedly saw some supportsteel awaiting erection, work historically claimed by theIron Workers He said, "[H]ey, you're not seam' noGod-damned steel on this job." Grosvenor replied thathe was not trying to set any steel on this job, that he wasonly going to set up a bag house, and that this had noth-ing to do with Clyde Harmon.27 Clyde Harmon inaccu-rately stated that he was a business agent Grosvenorsaid that Clyde Harmon was "crazy," and that he was27 The bag house was being claimed by the Boilermakers, which alsoclaimed the installation of the vessels atop this structural steel TRI-STATE BUILDING TRADES COUNCIL (BACKMAN SHEET METAL)17only a steward like Grosvenor. Clyde Harmon said,"Well, you're still not going to set no God-damned steel. . . I'll fix that" He and the two Pritchard forementhereupon walked away. Clyde Harmon then went to thePritchard trailer and told Pritchard Construction Manag-er Hughes that Backman was back on the job, the SheetMetal Workers were doing the work, and "we haveproblems again today."Meanwhile, about 50 Pritchard ironworkers and boil-ermakers began to congregate around the area whereSheet Metal Workers Grosvenor and Gothard werestanding. Grosvenor said to Gothard, "[G]et in [theBackman] trailer . . at least you can call the guard gateif something happens . . get some guards back here, ifthat's what it takes." Gothard went into the trailer,where he was joined by Grosvenor after getting histools. The two tried to telephone Ferris at the Pritchardtrailer, but could not find Pritchard's telephone number.At the outset of the working day that morning, Law-rence Construction Company, a subcontractor on thejob, had directed one of its operating engineers, JamesCaldwell, to take a cherry picker to do some work forBackman's sheet metal workers. Caldwell arrived in thearea while Grosvenor and Gothard were in the Backmantrailer and Ferris was in the Pritchard trailer. Seeing nosheet metal workers in the area, Caldwell asked an un-identified man in a white hard hat (the color of hard hatsworn by Pritchard's supervisors) where "Backman" was.The man in the white hat pointed to the Backman trailer,about 100 feet away, and said that "they" were in thetrailer, "they won't come out, they are having troublewith other crafts." Caldwell, who for 16 years had beena member of a local of the International Union of Oper-ating Engineers, saw movement in the trailer, but did notgo over to the trailer because "He said they were havingtrouble with the Crafts. I was a Craft and I did't feel Ishould go up there." He climbed down from his cherrypicker and went to Operating Engineers steward BillCollins. Caldwell told Collins that Backman was havingtrouble with the crafts and Caldwell was not going to beworking there. Collins told Caldwell that he should goback to Lawrence Construction's office, and that Law-rence Construction would find him something else to do.Caldwell then returned to the cherry picker, which hehad left standing in the area for 15 or 20 minutes, anddeparted from the area. While Caldwell was in the area,he saw a lot of people there who were either working orstanding around but were not sitting.28After Grosvenor and Gothard had waited in the trailerfor about 45 minutes, and after Caldwell had driven thecherry picker away, Ferns returned to the area He saw30 or 40 ironworkers, boilermakers, and millwrights sit-ting around on the equipment and on a crane whichBackman had rented to do some hoisting Most of theseemployees worked for Pritchard, but a few worked forsome of the subcontractors. Ferns was approached bythe labor steward and by Iron Workers steward Clyde28 When Caldwell went back to the Lawrence Construction office, itsent him to work for Ashland 011 in another area of the South Pointproject He continued to work on the South Point project for about 3weeks, and was laid off in due courseHarmon Grosvenor thereupon left the Backman trailerand approached the three. The labor steward said that hewanted the water cans and to sweep out the trailer.Grosvenor accurately said that the laborers had alreadybeen awarded that work. The labor steward repeatedthese remarks four or five times. Clyde Harmon askedwhether the Backman personnel were going to proceedand work that day too. Ferris said yes, as long as theycould. Grosvenor said that all he wanted to do was toput in the bag house. Harmon said that "if we don't haveit our way . . . we will see that the work don't get donebecause there won't be enough ambulances in SouthPoint to take everybody to the hospital." At this point,the labor steward left the area.Ferris, Grosvenor, and Gothard then telephoned SheetMetal Workers Business Agent Branscome to see whatcould be done so that they could see about going towork or why the work was being stopped again. Also,one of the Backman crew, probably Ferris, telephonedBackman 'Vice President Swim that 50 or 60 people weresitting on Backman's equipment. Swim told them not toget themselves hurt, not to cause any trouble, to get backinto the job trailer, and to talk to Hughes and see if theycould not get the problem resolved. The 30 or 40 menwho had been on the equipment and around the jobsitestayed until 10:30, when it started raining and all of themleft The Backman personnel stayed on the job after the10.30 dispersal of the other employees, but were unableto perform any work because they could not continueworking without a crane and the crane operator's super-visor had told Ferris that the crane operator was notgoing to operate his crane. Accordingly, the Backmanpersonnel left about noon.Sheet Metal Workers Business Agent Branscome camedown to the project at 1:30 or 2 o'clock that afternoonand talked to Hughes. Hughes said, "The work is there.Go ahead and do it. . . . I'm not se-ric.fing my people inthere to get bodily harmed or threatened, or anythingelse" Branscome said that it was Hughes' place to keepdown his men and put them where they were supposedto be. Hughes replied, "If I don't have anything moreimportant to do, I will." Outside Pritchard's office, IronWorkers steward Clyde Harmon approached Branscomeand asked "why we couldn't get this thing worked out"Branscome replied that he had tried to get it worked outaccording to the project agreement He went on to saythat he had called for International assistance, that therest of the crafts should do the same thing, and that thiswas according to the project agreement.After June 16, Ferris, Grosvenor, and Gothardchecked in daily at the jobsite, but the guards had ordersfrom Pntchard's office not to let them on the jobsite atall. The sheet metal workers had 2 or 3 months' workleft on the job.My findings as to the events on June 16 are based on acomposite of credible parts of the testimony of Ferris,Grosvenor, Caldwell, Hager, and Clyde Harmon, and in-ferences therefrom. I credit Hager's and Clyde Harmon'stestimony, 10 some extent corroborated by Grosvenor,that Hager accompanied Clyde Harmon when he touredthe site that day. However, I do not credit Hager's De- 18DECISIONS OF NATIONAL LABOR RELATIONS BOARDcember 16 testimony (contrary to Grosvenor) thatnobody else accompanied Hager and Clyde Harmon,that Clyde Harmon had no conversation that morningwith Sheet Metal Workers steward Grosvenor, and thatall the employees in the area were working that morningbefore the rainstorm, for demeanor reasons and becauseof Hager's August 10 affidavit that he was presentduring a conversation between Clyde Harmon and theSheet Metal Workers steward about June 16 regardingwho would do certain work I do not credit Clyde Har-mon's testimony regarding what occasioned his June 16presence in the Pritchard trailer, for demeanor reasons,and because his testimony was uncertain as to whetherHughes called him in to tell him to tell the crews tomove inside (or even whether these alleged instructionswere due to the rain, during which employees do notwork anyway) or "because I imagine of course [Hugheshad] heard I'd been some•or could have been a disturb-ance or dispute of some sort." I note, moreover, Hager'stestimony that on that day, nobody instructed him tomove his men. For demeanor reasons, I do not creditClyde Harmon's version of his June 16 conversation withGrosvenor, or Harmon's denial of any June 16 commentabout the number of ambulances in the county.H. AftermathAbout 2 p.m. on June 17, Backman received a tele-gram from Continental that Backman's erection portionof the contract was "on hold," and that Continentalwould let Backman know within 10 days whether Conti-nental was going to cancel their agreement or Backmancould proceed. By letter to Pritchard dated that sameday, Witcraft stated, inter aim, that Pritchard's signatureon the project agreement meant that it was bound to thePlan for Settlement of Jurisdictional Disputes in the Con-struction Industry; and that in a telegram dated June 16,Backman had requested that the involved local businessagents meet to resolve the jurisdictional dispute in ac-cordance with Article 10.3 of the project agreement(supra, part II, A). Witcraft's letter further stated thatunder this plan, "If a direct settlement does not occur,the responsible contractor is to perform the disputedwork in accordance with its original assignment . . .under the policy of the [Impartial Jurisdictional Dis-putes] Board a change of contractor does not change aninitial assignment."About the end of June, Continental officially notifiedBackman that the erection portion of its contract to per-form work on the South Point project had been can-celed. The canceled portion amounted to about half thedollar value and quantity of work called for in the origi-nal contract. The work withdrawn from Backman wasperformed by Pritchard, which assigned the work in ac-cordance with the claims previously advanced by Re-spondent locals.I. Analysis and Conclusions1. The alleged unlawful threat by Tri-State onMay 7The credible and largely uncontradicted evidenceshows that during the May prejob conference, a disputearose or was continued between Backman on the onehand, and Respondents on the other, about whetherBackman was to employ sheet metal workers or employ-ees represented by Respondent locals to perform certainportions of Backman's work on the South Point project.As to this matter, the Respondent locals had a primarydispute with subcontractor Backman, but did not have aprimary dispute with general contractor Pritchard."After Backman had stated an intention to assign suchwork to sheet metal workers, Millwrights BusinessAgent Crabtree asked Tri-State business manager Blan-kenship io inform Pritchard that Backman was ignoringthe project agreement clauses which, inter alia, requiredthe subcontractor with responsibility for the performanceand installation to assign the work in accordance withagreements of decisions of record or, in their absence, inaccordance with the procedural rules and regulations ofthe impartial jurisdictional disputes board. Blankenshipreplied, in the presence of Backman's representatives,that he was going to "talk to Pritchard and see if theycouldn't get Backman Sheet Metal removed from theproject.'"I find that Blankenship's statement was, in context, astatement that, because of Backman's decision to employsheet metal workers rather than other crafts for the per-formance of disputed work, Blankenship was going totry to get Pritchard to remove Backman, the primaryemployer, from the South Point project in furtherance ofRespondent locals' position in a labor dispute as towhich Pritchard was a neutral employer. Pritchard did,in fact, have power to remove Backman from theproject, and later did so. Further, the Respondent localshad power, which they later exercised (see infra, part II,I, 3-4), to impose economic pressure against Pritchardbecause of any failure to remove Backman. As Blanken-ship was admittedly an agent of Tri-State, I find thatwhen he made such a statement in Backman's presence,Tri-State violated Section 8(b)(4)(ii)(B) of the Act. Wellsv. NLRB, 361 F.2d 737, 743 (6th Cm. 1966); IronworkersLocal 40 (Spancrete Northest), 249 NLRB 917, 920 fn. 12(1980).The General Counsel's brief further contends thatBlankenship's statement constituted a statutory violationby Respondent locals. However, the complaint does notso allege, nor has the General Counsel moved to amendthe complaint in this respect Accordingly, as to Re-spondent locals, I shall not consider this claim on itsmerits.29 The absence of any primary dispute with Pritchard is admitted inthe answers filed by Tri-State, the Iron Workers, and the BoilermakersFurther, Hughes credibly testified that Pritchard had no dispute with theMillwnglus In any event, there is no evidence that Respondent localsever had a primary dispute with Pritchard about which employees wereto be hired by Backman to perform work which Pritchard had subcon-tracted to Continental and Continental had subcontracted to BackmanNor is there any evidence that Respondent locals knew at any materialtime that Backman did not sign the project agreement until May 25 Inany event, Respondents could not lawfully exert pressure against Pritch-ard to enforce its undertaking to require subcontractors like Backman toexecute the project agreement Woelke & Romero Framing v NLRB, 456U S 645 (1982) TRI-STATE BUILDING TRADES COUNCIL (BACKMAN SHEET METAL)192 The alleged unlawful threats at the May 17prejob conferenceAt the prejob conference on May 17, Backman againtold Respondent locals that Backman intended to assignto the sheet metal workers the work claimed by Re-spondent Locals Backman stated, inter aim, that thework which it intended to assign to the sheet metalworkers included the structural steel work which hadbeen claimed by the Iron Workers Ellis Harmon, admit-tedly an agent of the Iron Workers, thereupon stated thatif the sheet metal workers installed one piece of structur-al steel, no ironworkers would be on the job the nextmorning He made this statement to the whole hall,where representatives of Backman (which employed noironworkers) and of neutral employer Pritchard (whichemployed many ironworkers on the job) were in attend-ance, and then specifically directed this statement toPritchard Representative McDonald I conclude that theIron Workers thereby threatened a work stoppage ofironworkers against neutral employers on the SouthPoint project if primary employer Backman assignedsheet metal workers to install structural steel, and thatsuch a threat constituted an 8(b)(4)(11)(B) violation by theIron Workers Further, after leaving the meeting,Harmon told McDonald that Backman's action constitut-ed a "flagrant violation" of the project agreement, and"that should be corrected under any and all circum-stances or we should strongly consider the can-cellation of that agreement" I find that because the iron-workers employed on the job by Pritchard and otherneutral employers were working under the project agree-ment (which included no-strike clauses), Harmon's state-ment to McDonald after the meeting constituted a threatof unspecified economic pressure against them if Back-man assigned sheet metal workers to perform workclaimed by the Iron Workers, and that such a threat con-stituted a further 8(b)(4)(n)(B) violation by the IronWorkers Sheet Metal Workers (Young Plumbing &Supply), 209 NLRB 1177 (1974)However, I disagree with the General Counsel's con-tention that Harmon's threats at the meeting in the pres-ence of representatives of Respondent Boilermakers andRespondent Millwrights constituted an unfair labor prac-tice by these two locals as well Because Harmon merelythreatened a work stoppage by the ironworkers in sup-port of work claimed only by the Iron Workers and notby the other Respondent locals, no strike threat is infera-ble merely from the Boilermakers and Millwrights repre-sentatives' subsequent silence at that prejob conferenceSee Hoisting Engineers Local 101 (Herrman 's Excavating),209 NLRB 59, 61-62 (1974)3 The alleged May 18719 work stoppageThe uncontradicted evidence shows that each of thethree Respondent Locals had a dispute with Backmanabout whether Backman would assign certain work tothe sheet metal workers or to employees represented bythat Respondent local, and that at the first prejob confer-ence, a Millwrights representative requested a message toPritchard that Backman's proposed assignments were im-proper Further, the credited evidence shows that at theprejob conference on May 17, the day before he allegedunlawful work stoppage on May 18-19, Backman ad-vised representatives of all three locals that Backman stillintended to assign the disputed work to the sheet metalworkers, and that Iron Workers Representative EllisHarmon thereupon stated, in a tone audible to the othertwo locals' representatives, that if the sheet metal work-ers installed one piece of the structural steel claimed bythe Iron Workers, not one ironworker would be on theproject the next morning A few minutes later, Harmonadmittedly told a Pritchard representative that Back-man's work assignments were a "flagrant violation" ofthe project agreement, and "that should be correctedunder any and all circumstances or we shouldstrongly consider the cancellation of that agreement"Moreover, as found infra, immediately after Pritchardpermitted Backman to return to the job after excludingBackman between May 19 and June 16, the Iron Work-ers caused a job action which resulted in the Backmanpersonnel's departure from the project Also, on the daybefore this June 16 incident, Iron Workers BusinessAgent Ellis Harmon told the Sheet Metal Workers Inter-national representative that if the sheet metal workerswere going to do "that job," there would be no iron-workers on that job, whereupon the Boilermakers busi-ness agent said that he, too, was going to make "damnsure" that the sheet metal workers did not do the workassignedIn short, all three locals had an incentive to exert eco-nomic pressure on Pritchard to bring about a reassign-ment of the work by Backman or a withdrawal of thatwork from the scope of Backman's subcontract More-over, the Iron Workers in fact imposed such pressure onthe next occasion, after the May 18-19 work stoppage,when Backman personnel returned to the job Further-more, the Iron Workers repeatedly threatened in termsto impose such pressure, and the Boilermakers threatenedby clear implication to engage in like conduct Also, atthe initial prejob conference, the Millwrights sought tocorrect Backman's alleged misassignments by appealingto Pritchard Further, during the morning of May 18 andbefore the 11 am beginning of the May 18-19 workstoppage, the stewards of all three locals approachedBackman Field Superintendent Ferris and obtained an af-firmative reply to their inquiry about whether Backman'spersonnel were going to keep on working on the SouthPoint JobAt 11 a m that day and within 3 hours after the stew-ards' inquiry, all 43 of the ironworkers who had reportedto work for Pritchard that morning, and all 4 of the mill-wrights who had so reported to Pritchard, walked offthe job Moreover, of the 34 members of Respondentlocals who worked for Pritchard on the following day,May 19 (3 millwrights, 25 ironworkers, and 6 boilermak-ers),3• 32 did not report to work until 9 30 a m, an hourand a half after the regular starting time, although quitea few employees were in the "clock alley" around 8 a m30 On May 28, 4 millwrights 45 Ironworkers, and 11 boilermakersworked for Pritchard As previously noted, no boilermakers walked offthe job on May 18 20DECISIONS OF NATIONAL LABOR RELATIONS BOARDand a "substantial number" (including members of Re-spondent locals) were in the parking lot when EllisHarmon returned to the parking lot. Particularly in viewof the context and timing of these Pritchard empoyees'11 a.m. early clockout on May 18 and 9:30 late clock-inon May 19, their unanimity leads me to infer that suchaction was induced or encouraged by Respondentlocals;" and for this and demeanor reasons to discreditthe testimony of Ellis Harmon, Crabtree, and Maupinthat their respective locals did not authorize the May 18-19 work stoppage.32 That Respondent locals are answer-able for these work stoppages (which lasted about 7hours over a 2-day period) is further indicated by thelocals' failure to discipline any of their members for par-ticipating therein, although the project agreement be-tween Pritchard and Respondent locals' respective Inter-national affiliates forbids "strikes, work stoppages, orslowdown of any kind for any reason," and the coverpage, signed by, inter alia, Pritchard and Tri-State (ofwhich Respondent locals are members) states, "The im-portant thing to remember about this Agreement is thatWork Stoppage . . . over Jurisdiction [is] not allowedUnder Any Circumstances." NLRB v. Electrical WorkersLocal 3, 477 F.2d 260, 265 (2d Cir. 1973), cert. denied414 U.S. 1065 (1973); Electrical Workers Local 3 (L.M.Erickson Telecommunications), 257 NLRB 1358, 1369(1981). I note, moreover, Iron Workers Business AgentHarmon's testimony that his permission for millwrightsto get on the Pritchard bus from the parking lot to thejobsite was prompted by a report that Millwrights Busi-ness Agent Crabtree had instructed "his people" to go towork. Accordingly, I find that Respondent Iron Workersand Respondent Millwrights induced and encouraged in-dividuals employed by Pritchard to engage in a workstoppage on May 18 and 19, and that Respondent Boiler-makers induced and encouraged individuals employed byPritchard to engage in a work stoppage on May 19, withan object of forcing or requiring Pritchard and Continen-tal to cease doing business with Backman. By engagingin such conduct, Respondent locals violated Section8(b)(4)(i) and (ii)(B) of the Act. NLRB v. Operating Engi-neers Local 825, 400 U.S. 297 (1971).I have reached this conclusion without regard to thecontents of the conversations between Hughes and EllisHarmon, or of Harmon's telephone call or calls, afterHarmon first arrived at the employee parking lot on May19 and before the employees returned to work. Howev-er, as to such matters I find as follows: Hughes testifiedthat he and Harmon discussed "what is the problem andhow come we can't resolve it and let's get the peopleback to work." I credit Hughes' testimony in this re-spect. Because the work stoppage by (inter aim) the iron-workers had begun on the previous day, I reject as in-3i See US v. United Mine Workers, 77 F Supp 563, 566 (DC Cir1948), affd in part and appeal dismissed in part 177 F 2d 29 (DC Cir1949), cert dented 338 U S. 871 (1949), see also Vulcan Materials Co. vSteelworkers, 430 F.2d 446, 455-456 (5th Or 1970), cert denied 401 U S963 (1971)32 As the court has stated "[Title demeanor of a witness ' maysatisfy the tribunal, not only that the witness' testimony is not true, butthat the truth is the opposite of his story . . " NLRB v. Walton Mfg.Co , 369 U S 404, 408 (1962)herently improbable Harmon's testimony that, in effect,the sole subject of his conversation with Hughes was aninquiry from the Pipefitters' business agent on the previ-ous day about the moving of a brace; Harmon's furthertestimony that his subsequent telephoning activity inHughes' office consisted solely of a call to this businessagent about the brace; and Hughes' testimony thatHarmon did not indicate the nature of the problemwhich had led to the work stoppage. Rather, I infer thatHarmon told Hughes that the work stoppage was causedby Backman sheet metal workers' performance of workclaimed by other crafts; that Harmon telephonedHughes' Pritchard superiors and (perhaps) Ashland Oiland other Respondent Locals about the matter; and thatan arrangement was reached that management represent-atives would remove Backman's personnel from theproject if the other employees would return to work. Iso infer from the fact that Backman's personnel were soremoved by Pritchard and Ashland Oil representativesthat same day; from evidence of Pritchard's motivetherefor provided by Backman Field SuperintendentFerris' undisputed testimony that Hughes told him thatBackman's sheet metal workers would have to stopworking "because of the crafts' leaving the jobsite" (seesupra, fns. 12 and 24); from the urgency of the problemwhich the walkout presented to Pritchard, Ashland Oil,Respondent locals, and the participants in the walkout;from Ellis Harmon's undisputed testimony that he wentwith Hughes from the parking lot to Hughes' office, tele-phoned from that office at Hughes' suggestion, and wasthen driven by Pritchard's superintendent back to theparking lot, where Harmon successfully instructed theironworkers to go back to work; from the fact that theparticipants in the walkout thereupon went to work, buthad not done so before; and from Ellis Harmon's un-truthfulness regarding the substance of his May 19 con-versations with Hughes and over the telephone.33Moreover, I do not credit Crabtree's uncorroboratedtestimony that as early as 8 a.m on May 19, he beratedtwo or three millwrights for the May 18 walkout andtold them to go back to work "quick." I disbelieve suchtestimony for demeanor reasons and because they did notreport to work until 9:30 a.m., although his office is onlya quarter of a mile from the jobsite. Crabtree did not tes-tify that they displayed any reluctance to return, and histestimony that they came unexpectedly and told himabout the May 18 walkout indicates that they were atleast receptive to any advice from him regarding theirfuture action. Further, I do not credit Ellis Harmon's un-corroborated testimony that he arrived at the jobsiteabout 7:15 a.m. on May 19 and immediately told a fewironworkers (including the acting steward) who had al-ready arrived that they should go back to work. I disbe-lieve this testimony in this respect in view of Hughes'credible testimony that Harmon did not reach the jobsiteuntil some time between 7:45 and 9 a.m.; from the factthat 24 of the 25 ironworkers who worked for Pritchardon that day did not clock in until 9:30 a.m.; from Har-33 See supra fn 32, see also Shattuck Dean Mining Corp v. NLRB, 362F 2d 466, 470 (9th Cif 1966) TRI-STATE BUILDING TRADES COUNCIL (BACKMAN SHEET METAL)21mon's admission that until 9 30 a m, none of the iron-workers complied with his alleged 7 15 a m plea to goto work,34 and for demeanor reasons Nor do I creditMaupin's testimony about his conversations with Assist-ant Business Manager Powell on May 18 and 19, for de-meanor reasons, in view of the lack of any corroboratingtestimony by Powell or steward Childers, and in view ofthe credible testimony by Harmon (who was present atthe jobsite on May 19 when the boilermakers took thePritchard bus to the jobsite from the parking lot, andalso for an earlier period beginning at 7 45 or later, whenat least some of them were gathered in the parking lot)that he did not see Powell on the job that day4 The June 16 incidenta Whether the Iron Workers is answerable for theconduct of Iron Workers Steward Clyde HarmonThe complaint as amended alleges, in effect, that Re-spondent Iron Workers is answerable for the conduct ofClyde Harmon in connection with a June 16 incident "infurtherance and support of [the Iron Workers'] disputewith Backman concerning Backman's assignment ofwork to the Sheet Metal Workers" Although the IronWorkers in its amended answer denies Clyde Harmon'sagency status, this issue is not discussed in the IronWorkers' postheanng brief I agree with the GeneralCounsel that in connection with this June 16 incident,the Iron Workers is answerable for Clyde Harmon's con-ductClyde Harmon was the only Iron Workers steward forPritchard on the South Point project Under the projectagreement between Pritchard and the Iron Workers'parent international, he was to be "permitted reasonabletime to perform normal union duties" Clyde Harmontestified that it was one of his functions "to assist thesubcontractor to direct him to the right avenues to getthe proper people to do the work coming under the ju-risdiction of the Iron Workers "35 He further testifiedthat part of his responsibility as steward is to try to settlejurisdictional disputes on the job 36 Moreover, whenClyde Harmon reported about May 11 to Pritchard Con-struction Superintendent Hughes that Backman's workassignments violated the project agreement, Hughes didnot suggest that Clyde Harmon was officious in makingsuch allegations, but on the contrary said that Hugheswould call Iron Worker Business Agent Ellis Harmonand straighten the matter out Moreover, Clyde Har-mon's conduct during the June 16 incident constituted atleast a partial effectuation of the prior threats by EllisHarmon, the business agent and an admitted agent of theIron Workers, that no ironworkers would be on the jobif sheet metal workers performed disputed work•a34 However one Ironworker did clock in at 8 am,  the usual startinghour33 The project agreement states, The steward shall confine his achy]ties to that of his employer I note however, that Clyde Harmon's employer, Pritchard, was the general contractor on the South Point project,and that Pritchard's project agreement required all subcontractors to signthat agreement36 However, the grievance arbitration procedure set forth in theproject agreement, in which procedure the stewards participate at thefirst step, is inapplicable to questions or [sic] jurisdiction on workthreat which Ellis Harmon repeated on the very daybefore the June 16 incident Furthermore, Clyde Har-mon's June 16 conduct furthered Ellis Harmon's consist-ent claim, pressed by a work stoppage on the last previ-ous occasion when Backman personnel were on the job,that the project agreement entitled the Iron Workers toperform work assigned to the sheet metal workers Iconclude that Clyde Harmon's conduct in connectionwith the June 16 action was within the scope of his au-thority and was binding on the Iron Workers Boilermak-ers Local 5 (Regor Construction Co ), 249 NLRB 840,847-848 (1980), remanded 111 LRRM 2608 (DC Cir1982), Glassworkers Local 513 (Linclay Corp ), 191 NLRB461 (1971)b Whether the June 16 job action constituted anunfair labor practice by the Iron WorkersFinally, I agree with the General Counsel that theJune 16 incident constituted a violation by the IronWorkers of Section 8(b)(4)(i) and (n)(B) of the ActShortly after Backman's sheet metal workers began workthat morning, Iron Workers steward Clyde Harmon ob-served in the Backman work area some support steelawaiting erection, work historically claimed by the IronWorkers He told the Sheet Metals steward, in the pres-ence of two Pritchard foremen, that the sheet metalworkers were "not going to set no God-damned steelI'll fix that" Then, Clyde Harmon reported toPritchard Construction Manager Hughes that Backmanwas back on the job, the Sheet Metal Workers weredoing the work, and "we have problems again today"Meanwhile, about 50 Pritchard ironworkers and boiler-makers began to congregate around the two rank-and-filesheet metal workers, who took refuge in the Backmantrailer to avoid exposure to bodily harm 37 About 30 or40 ironworkers, boilermakers, and millwrights thereuponsat down on Backman's equipment Then, Clyde Harmontold Grosvenor and Ferris that "if we don't have it ourway we will see that the work don't get done be-cause there won't be enough ambulances in South Pointto take everybody to the hospital" When the Backmancrew reported to Backman Vice President Swim aboutthe crafts who were sitting on the equipment, Swim toldthem, inter aim, not to get themselves hurt and to getback into the job trailer Hughes declined to require anyPritchard employees to resume work, on the ground thathe did not want to expose them to bodily harm or tothreatsI infer that the crafts employed at the South Pointproject by Pritchard and by subcontractors other thanBackman gathered in menacing numbers, and sat downon Backman's equipment, at the inducement or encour-agement of Iron Workers steward Clyde Harmon, andthat an object of such conduct was to cause Backman'spersonnel to stop working on, leave, or be excluded from" Thus, Grosvenor credibly testified that he told Gothard to get Intothe Backman trailer, which was equipped with a telephone, becausethere was only three of us, and [Ferris] was over in Pritchard s trailerand there was just [Gothard] and I there I said get in that traileratleast you can call the guard gate if something happensget someguards back here, if that s what it takes 22DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe General Counsel seeks a broad order against Tri-State, on the ground that its unfair labor practices in pre-vious cases have shown that it has a proclivity to violateSection 8(b)(4)(ii)(B). On October 14, 1980, Tn-State en-tered into a settlement stipulation providing for a consentorder by the Board and a consent judgment by any ap-propriate United States Court of Appeals. The order soconsented to, required Tri-State to cease and desist from,inter alia, threatening, coercing, or restraining Stone &Webster Engineering Corporation, three other namedemployees not involved in the instant case, the UnitedStates Department of Energy, or any other person en-gaged in commerce or in an industry affecting com-merce, with an object of requiring Stone & Webster orthe Department of Energy to cease doing business withEdmonds Mechanical Contractors, Inc., or any otherperson. Tri-State Building & Construction Trades Council(Stone & Webster Engineering Corp.), Cases l0-CC-l088-1 and 10-CC--1088-3 (unreported). On September 15,1981, the United States Court of Appeals, pursuant to astipulation providing for the entry of a consent judgmentof that Court enforcing a Board order against Tri-State,enforced that Board order. The order in question re-quired Tri-State, inter alia, to cease and desist from ex-erting pressure on U.S Dismantling Corporation, Ash-land Oil Company, or any other employer, with anobject of forcing or requiring them to cease doing busi-ness with Bailey Construction or any other employer.NLRB v. Tri-State Building & Construction Trades Coun-cil, Case 81-1360 (unreported), enfg. Tri-State Building &Construction Trades Council (US. Dismantling Corp.),Case 9-CC-1097 (unreported). On June 13, 1982, theBoard issued a decision in which it found, inter alia, thatTn-State had violated Section 8(b)(4)(ii)(B) of the Acton February 25, 1981, when Business Manager DouglasBlankenship (through whom Tri-State committed its in-stant unfair labor practices) threatened Ike Stephens andSons, the general contractor on a job being performedfor the Home Federal Savings and Loan Company, witha picket line if Stephens subcontracted the electricalwork on that job to Stark Electric Company, whose em-ployees were represented by a noncraft union which wasnot a member of Tri-State.38 The Board's order requiredTri-State, inter alia, to cease and desist from threatening,coercing, or restraining Stephens, or any person engagedin commerce or in an industry affecting commerce, withan object of forcing or requiring Stephens or any personto cease doing business with any other person. Tri-StateBuilding Trades Council (Stark Electric), 262 NLRB 672(1982). In view of the foregoing prior findings of8(b)(4)(ii)(B) violations by Tri-State, I agree that a broadorder is appropriate here Teamsters Local 70 (US.Navy), 261 NLRB 496 (1982).On these findings of fact and conclusions of law andthe on the entire record, I issue the following recom-mended3 9the project. Meat Cutters Local 540 (Kroger Meat Plant),219 NLRB 331, 335-336 (1975); Electrical Workers Local25 (New York Telephone Co.), 162 NLRB 703, 718-721(1967), enfd. 396 F.2d 591 (2d Cir 1968). I find that bysuch conduct, the Iron Workers violated Section8(b)(4)(1) and (ii)(B) of the Act.CONCLUSIONS OF LAW1.Pritchard, Continental, and Backman are each en-gaged in commerce within the meaning of Section 2(6)and (7) of the Act.2.Respondents and the Sheet Metal Workers are labororganizations within the meaning of Section 2(5) of theAct.3.Respondent Tri-State violated Section 8(b)(4)(ii)(B)on May 7, 1982, by stating, in Backman's presence andwith an object of forcing or requiring Pritchard andContinental to cease doing business with each other andBackman, that because of Backman's decision to employsheet metal workers rather than other crafts for the per-formance of disputed work, Tri-State was going to try toget Pritchard to remove Backman from the South Pointproject.4.Respondent Iron Workers violated Section8(b)(4)(n)(B) of the Act on May 17, 1982, by stating, inthe presence of Backman and Pritchard and to Pritchard,that if the sheet metal workers installed one piece ofstructural steel, no ironworkers would be on the job thenext morning; and by telling Pritchard that unless Back-man changed the crafts to which it had assigned certainwork, cancellation of the project agreement should bestrongly considered; with an object of forcing or requir-ing Pritchard and Continental to cease doing businesswith each other and Backman.5 Respondent Iron Workers and Respondent Mill-wrights violated Section 8(b)(4)(i) and (ii)(B) of the Acton May 18 and 19, 1982, and Respondent Boilermakersviolated such statutory provisions on May 19, 1982, byinducing or encouraging a work stoppage among individ-uals employed by Pritchard, with an object of forcing orrequiring Pritchard and Continental to cease doing busi-ness with each other and with Backman.6.Respondent Iron Workers violated Section 8(b)(4)(1)and (ii)(B) of the Act on June 16, 1982, by assembling atthe jobsite a large number of employees who were mem-bers of and/or represented by it, and physically interfer-ing with the progress of work by Backman's employees,with an object of forcing or requiring Pritchard andContinental to cease doing business with each other andwith Backman.7.The unfair labor practices set forth in Conclusionsof Law 3-6 affect commerce within the meaning of theAct.8.Respondents Millwrights and Boilermakers did notviolate Section 8(b)(4)(ii)(B) on May 17, 1983.THE REMEDYHaving found that Respondents have violated the Actin certain respects, I shall recommend that they be re-quired to cease and desist from such conduct and to postappropriate notices.38 Blankenship testified before me that he had never been involved inJunsclictional disputes38 If no exceptions are filed as provided by Sec 102 46 of the Board'sRules and Regulations, the findings, conclusions, and recommendedContinued TRI-STATE BUILDING TRADES COUNCIL (BACKMAN SHEET METAL)23ORDERA. The Respondent Tn-State Building and Construc-tion Trades Council, its officers, agents, and representa-tives, shall1.Cease and desist from in any manner threatening,coercing, or restraining Pritchard Corporation, Continen-tal Screw Conveyor Corporation, or any other personengaged in commerce or in an industry affecting com-merce, where an object thereof is to force or requirePritchard, Continental, or any other person to ceasedoing business with each other, Backman Sheet MetalWorks, Inc., or any other person2.Take the following affirmative action which It isfound will effectuate the policies of the Act.(a)Post at its business office, copies of the attachednotice marked "Appendix A."4• Copies of the notice, onforms provided by the Regional Director for Region 9,after being signed by Respondent's authorized represent-ative, shall be posted by Respondent immediately uponreceipt and maintained for 60 consecutive days in con-spicuous places including all places where notices tomembers are customarily posted Reasonable steps shallbe taken by Respondent to ensure that the notices arenot altered, defaced, or covered by any other material.(b)Furnish the said Regional Director With signedcopies of the aforesaid notice for posting by Sheet MetalWorkers Local 98, Pritchard, Continental, and/or Back-man, if willing, at all places where notices to employeesare customarily posted(b) Notify the Regional Director in writing within 20days from the date of this Order what steps Respondenthas taken to comply.B Respondents International Brotherhood of Boiler-makers, Iron Ship Builders, Blacksmiths, Forgers &Helpers Local 105, AFL-CIO, United Brotherhood ofCarpenters & Joiners of America, Millwright Local 1519;and International Association of Bridge, Structural & Or-namental Iron Workers, Local 769, AFL-CIO, and theirrespective officers, agents, and representatives, shall1. Cease and desist from engaging in, or inducing orencouraging individuals employed by Pritchard Corpora-tion or any other employer or person engaged in com-merce or in an industry affecting commerce to engage in,a strike or a refusal in the course of his employment touse, manufacture, process, transport, or otherwise handleor work on any goods, articles, materials, or commod-ities or to perform any services; or threatening, coercing,or restraining Pritchard or any other person engaged incommerce or any industry affecting commerce; where ineither case an object thereof is forcing or requiringPritchard, Continental Screw Conveyor Corporation, orany other person to cease doing business with each otheror with Backman Sheet Metal Works, Inc.Order shall, as provided in Sec 102 48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses40 If this Order is enforced by a Judgment of a United States Court ofAppeals, the words in the notice reading "Posted by Order of the Na-tional Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the Nation-al Labor Relations Board"2. Take the following affirmative action which it isfound will effectuate the policies of the Act.(a)Post at their business offices and meeting halls,copies of the attached notice marked "Appendix B."41Copies of the notice, on forms provided by the RegionalDirector for Region 9, after being signed by the repre-sentatives of Respondent Boilermakers, Respondent Mill-wrights, and Respondent Iron Workers, shall be postedby the Respondent immediately upon receipt and main-tained for 60 consecutive days in conspicuous places in-cluding all places where notices to members are custom-arily posted Reasonable steps shall be taken by Respond-ent to ensure that the notices are not altered, defaced, orcovered by any other material.(b)Furnish the said Regional Director with signedcopies of the aforesaid notice for posting by Sheet MetalWorkers Local Union 98, Pritchard, Continental, and/orBackman, if willing, at all places where notices to em-ployees are customarily posted.(c)Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to comply.IT IS FURTHER RECOMMENDED that paragraphs 8 and13 of the complaint are dismissed to the extent that theyallege that Respondent Boilermakers and RespondentMillwrights violated the Act on May 17, 1982.4 i See fn 40 aboveAPPENDIX ANOTICE TO EMPLOYEES AND MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT in any manner threaten, coerce, or re-strain Pritchard Corporation, Continental Screw Con-veyor Corporation, or any other person engaged in com-merce or in an industry affecting commerce, where anobject thereof is to force or require Pritchard, Continen-tal, or any other person to cease doing business witheach other, Backman Sheet Metal Works, Inc., or anyother person.TRI-STATE BUILDING AND CONSTRUCTIONTRADES COUNCILAPPENDIX BNOTICE To EMPLOYEES AND MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT engage in, or induce or encourage indi-viduals employed by Pritchard Corporation or any otheremployer or person engaged in commerce or in an indus-try affecting commerce to engage in, a strike or a refusalin the course of his employment to use, manufacture,process, transport, or otherwise handle or work on any- 24DECISIONS OF NATIONAL LABOR RELATIONS BOARDgoods, articles, materials, or commodities or to performany services, or threaten, coerce, or restrain Pritchard orany other person engaged in commerce or in an Industryaffecting commerce, where in either case an object isforcing or requiring Pritchard, Continental Screw Con-veyor Corporation, or any other person to cease doingbusiness with each other or with Backman Sheet MetalWorks, IncINTERNATIONAL BROTHERHOOD OF BOIL-ERMAKERS, IRON SHIP BUILDERS, BLACK-SMITHS, FORGERS & HELPERS LOCAL 105,AFL-CIOUNITED BROTHERHOOD OF CARPENTERS &JOINERS OF AMERICA, MILLWRIGHTSLOCAL 1519INTERNATIONAL ASSOCIATION OF BRIDGE,STRUCTURAL & ORNAMENTAL IRONWORKERS, LOCAL 769, AFL-CIO